Citation Nr: 1502012	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-47 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected panic disorder with agoraphobia and comorbid depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1998 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A February 2013 rating decision granted entitlement to service connection for panic disorder with agoraphobia and comorbid depression and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  Therefore, those claims have been resolved and are no longer on appeal.  

On his November 2010 Substantive Appeal, the Veteran indicated his desire to testify before a member of the Board during a Travel Board hearing at the RO.  The Veteran was scheduled for a Travel Board hearing in September 2014, but he failed to report to the hearing and has provided no reason for his failure to show.  As such, the Veteran's failure to show is treated as if the hearing request was withdrawn.  38 C.F.R. § 20.704(d) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for migraine headaches, to include as secondary to service-connected panic disorder with agoraphobia and comorbid depression.  See 38 U.S.C.A. § 5103A (West 2014), 38 C.F.R. § 3.159 (2014).  The Board finds that the evidence of record triggers VA's duty to assist the Veteran by affording him a VA examination.  

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. 79 at 83.

In the present case, the Veteran has not been afforded a VA examination in connection with his claim for migraine headaches.  The Veteran avers that clonazepam and fluoxetine, which are prescribed for his service-connected panic and depression disability, cause or aggravate his migraine headaches.  See December 2014 written brief; May 2014 statement.

VA treatment records reflect a history and diagnosis of migraine headaches and that the Veteran is prescribed clonazepam and fluoxetine.  In addition, an October 2008 Vet Center record notes the Veteran's report that he has debilitating headaches that he connects with stress which he reports started while he was aboard ship in the Arabian Sea and have continued to the present.   Finally, the Veteran submitted links to articles and research that suggest the use of clonazepam and fluoxetine can cause headaches.  See December 2014 written brief. 

Therefore, the evidence includes (1) a diagnosis of migraines; (2) prescriptions for clonazepam and fluoxetine for service-connected panic disorder with agoraphobia and comorbid depression; and, (3) articles suggesting a link between headaches and the medications prescribed for the Veteran's service-connected disability.  Thus, the evidence meets the low threshold as set forth in McLendon, and a remand is necessary to obtain the necessary medical opinion.

Updated treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his headaches/migraines.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding records with the claims file.  

2.  Contact the appropriate VA Medical Centers and obtain and associate with the claims file all outstanding VA treatment records since November 2012. 
 
3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the nature and etiology of his headaches/migraines.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

Specifically, the examiner must discuss whether it is at least as likely as not (a 50 percent probability or greater) that:

(a) a headache/migraine disorder is caused by the Veteran's active duty; 

(b) a headache/migraine disorder is caused by medications prescribed for the service-connected panic disorder with agoraphobia and comorbid depression;

(c) a headache/migraine disorder is aggravated by (permanently worsened beyond its natural course)  medications prescribed for the service-connected panic disorder with agoraphobia and comorbid depression.

It is noted that the Veteran submitted a list of articles and studies that should be reviewed and discussed in any opinion rendered.  See December 2014 written brief. 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




